Exhibit 10.1

AUTODESK, INC.

2008 EMPLOYEE STOCK PLAN

STOCK OPTION AGREEMENT

Autodesk Inc., a Delaware corporation (the “Company”), has granted to the
Participant named on the Notice of Grant of Stock Options (the “Notice of
Grant”) which is attached hereto an option (the “Option”) to purchase that
number of Shares set forth on the Notice of Grant at the exercise price per
Share set forth on the Notice of Grant (the “Exercise Price”), subject to all of
the terms, definitions and provisions in this Agreement and the Company’s stock
option plan stated in the Notice of Grant (as applicable, the “Plan”), which is
incorporated herein by reference. Subject to Section 14(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan shall
prevail. The terms defined in the Plan shall have the same defined meanings in
this Agreement.

1. Nature of Option. If designated in the Notice of Grant as an Incentive Stock
Option (“ISO”), this Option is intended to qualify as an ISO under Section 422
of the Code. However, if this Option is intended to be an ISO, to the extent
that it exceeds the $100,000 rule of Code Section 422(d) it shall be treated as
a Nonstatutory Stock Option (“NSO”).

2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Agreement shall vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition shall not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant shall have been
continuously an Employee from the Date of Grant until the date such vesting
occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option shall be considered as having vested as of the date
specified by the Administrator.

4. Exercise of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

This Option shall be exercisable in a manner and pursuant to such procedures as
the Administrator may determine, which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan (the “Exercise
Notice”). Such Exercise Notice shall be properly completed and delivered in such
manner as the Administrator may determine (including electronically). Payment of
the Exercise Price may only be made in such manner as described below, and if
appropriate, shall accompany the written notice. This Option shall be deemed to
be exercised upon receipt by the



--------------------------------------------------------------------------------

Company (or its designated representative) of the Exercise Notice and completion
of payment of the Exercise Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Participant on the date the Option is exercised with respect to such
Exercised Shares. This Option may not be exercised for a fraction of a share.

5. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Participant:

(a) cash;

(b) check;

(c) delivery of a properly executed Exercise Notice together with irrevocable
instructions to an agent of the Company to sell the Shares and promptly deliver
to the Company that portion of the sale proceeds required to pay the Exercise
Price (and any applicable withholding taxes).

6. Termination Period. If the Participant ceases to be an Employee, he or she
may, but only within three (3) months after the date Participant ceases to be an
Employee, exercise this Option to the extent that he or she was entitled to
exercise it as of the date of such cessation. To the extent he or she was not
entitled to exercise this Option as of the date of such cessation, or if he or
she does not exercise the Option within the time specified herein, the Option
shall terminate.

Notwithstanding the provisions above, if Participant ceases to be an Employee as
a result of his or her Disability, he or she may, but only within twelve
(12) months from the date of such cessation, exercise his or her Option to the
extent he or she was entitled to exercise it at the date of cessation. To the
extent that he or she was not entitled to exercise this Option at the date of
such cessation, or if he or she does not exercise such Option within the time
specified herein, the Option shall terminate.

In the event of the death of the Participant during the term of this Option and
while an Employee, the Option shall become fully exercisable, including as to
Shares for which it would not otherwise be exercisable, and may be exercised, at
any time within twelve (12) months following the date of death, by Participant’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance.

Notwithstanding the foregoing, in no event may this Option be exercised after
the Expiration Date as provided above and may be subject to earlier termination
as provided in Section 13(c) of the Plan.



--------------------------------------------------------------------------------

7. Tax Obligations.

(a) Withholding Taxes. Notwithstanding any contrary provision of this Agreement,
no certificate representing the Shares shall be issued to Participant, unless
and until satisfactory arrangements (as determined by the Administrator) shall
have been made by Participant with respect to the payment of income, employment
and other taxes which the Company determines must be withheld with respect to
such Shares. To the extent determined appropriate by the Company in its
discretion, it shall have the right (but not the obligation) to satisfy any tax
withholding obligations by reducing the number of Shares otherwise deliverable
to Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time of the
Option exercise, Participant acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, Participant shall immediately notify the Company in writing of
such disposition. Participant agrees that he or she may be subject to income tax
withholding by the Company on the compensation income recognized by Participant.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant shall
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. No Guarantee of Continued Employment. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN EMPLOYEE AT
ANY TIME, WITH OR WITHOUT CAUSE.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company at Autodesk, Inc., 111
McInnis Parkway, San Rafael, CA 94903, or at such other address as the Company
may hereafter designate in writing.

 



--------------------------------------------------------------------------------

11. Grant is Not Transferable. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Additional Conditions to Issuance of Stock. If at any time the Company shall
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance shall not occur unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company. The Company shall
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

14. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

15. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement. The Administrator shall, in
its absolute discretion, determine when such conditions have been fulfilled.

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or



--------------------------------------------------------------------------------

unenforceability shall not be construed to have any effect on, the remaining
provisions of this Agreement.

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

20. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

21. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of Marin County, California, or the federal courts for the United States
for the District of Northern California, and no other courts, where this Option
is made and/or to be performed.



--------------------------------------------------------------------------------

AUTODESK, INC.

2008 EMPLOYEE STOCK PLAN

STOCK OPTION AGREEMENT

(6 month Post-Termination)

Autodesk Inc., a Delaware corporation (the “Company”), has granted to the
Participant named on the Notice of Grant of Stock Options (the “Notice of
Grant”) which is attached hereto an option (the “Option”) to purchase that
number of Shares set forth on the Notice of Grant at the exercise price per
Share set forth on the Notice of Grant (the “Exercise Price”), subject to all of
the terms, definitions and provisions in this Agreement and the Company’s stock
option plan stated in the Notice of Grant (as applicable, the “Plan”), which is
incorporated herein by reference. Subject to Section 14(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan shall
prevail. The terms defined in the Plan shall have the same defined meanings in
this Agreement.

1. Nature of Option. If designated in the Notice of Grant as an Incentive Stock
Option (“ISO”), this Option is intended to qualify as an ISO under Section 422
of the Code. However, if this Option is intended to be an ISO, to the extent
that it exceeds the $100,000 rule of Code Section 422(d) it shall be treated as
a Nonstatutory Stock Option (“NSO”).

2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Agreement shall vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition shall not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant shall have been
continuously an Employee from the Date of Grant until the date such vesting
occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option shall be considered as having vested as of the date
specified by the Administrator.

4. Exercise of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

This Option shall be exercisable in a manner and pursuant to such procedures as
the Administrator may determine, which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan (the “Exercise
Notice”). Such Exercise Notice shall be properly completed and delivered in such
manner as the Administrator may determine (including electronically). Payment of
the Exercise Price may only be made in such manner as described below, and if
appropriate, shall



--------------------------------------------------------------------------------

accompany the written notice. This Option shall be deemed to be exercised upon
receipt by the Company (or its designated representative) of the Exercise Notice
and completion of payment of the Exercise Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Participant on the date the Option is exercised with respect to such
Exercised Shares. This Option may not be exercised for a fraction of a share.

5. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Participant:

(a) cash;

(b) check;

(c) delivery of a properly executed Exercise Notice together with irrevocable
instructions to an agent of the Company to sell the Shares and promptly deliver
to the Company that portion of the sale proceeds required to pay the Exercise
Price (and any applicable withholding taxes).

6. Termination Period. If the Participant ceases to be an Employee, he or she
may, but only within six (6) months after the date Participant ceases to be an
Employee, exercise this Option to the extent that he or she was entitled to
exercise it as of the date of such cessation. To the extent he or she was not
entitled to exercise this Option as of the date of such cessation, or if he or
she does not exercise the Option within the time specified herein, the Option
shall terminate.

Notwithstanding the provisions above, if Participant ceases to be an Employee as
a result of his or her Disability, he or she may, but only within twelve
(12) months from the date of such cessation, exercise his or her Option to the
extent he or she was entitled to exercise it at the date of cessation. To the
extent that he or she was not entitled to exercise this Option at the date of
such cessation, or if he or she does not exercise such Option within the time
specified herein, the Option shall terminate.

In the event of the death of the Participant during the term of this Option and
while an Employee, the Option shall become fully exercisable, including as to
Shares for which it would not otherwise be exercisable, and may be exercised, at
any time within twelve (12) months following the date of death, by Participant’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance.

Notwithstanding the foregoing, in no event may this Option be exercised after
the Expiration Date as provided above and may be subject to earlier termination
as provided in Section 13(c) of the Plan.



--------------------------------------------------------------------------------

7. Tax Obligations.

(a) Withholding Taxes. Notwithstanding any contrary provision of this Agreement,
no certificate representing the Shares shall be issued to Participant, unless
and until satisfactory arrangements (as determined by the Administrator) shall
have been made by Participant with respect to the payment of income, employment
and other taxes which the Company determines must be withheld with respect to
such Shares. To the extent determined appropriate by the Company in its
discretion, it shall have the right (but not the obligation) to satisfy any tax
withholding obligations by reducing the number of Shares otherwise deliverable
to Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time of the
Option exercise, Participant acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, Participant shall immediately notify the Company in writing of
such disposition. Participant agrees that he or she may be subject to income tax
withholding by the Company on the compensation income recognized by Participant.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant shall
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. No Guarantee of Continued Employment. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN EMPLOYEE AT
ANY TIME, WITH OR WITHOUT CAUSE.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company at Autodesk, Inc., 111
McInnis Parkway, San Rafael, CA 94903, or at such other address as the Company
may hereafter designate in writing.



--------------------------------------------------------------------------------

11. Grant is Not Transferable. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Additional Conditions to Issuance of Stock. If at any time the Company shall
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance shall not occur unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company. The Company shall
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

14. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

15. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement. The Administrator shall, in
its absolute discretion, determine when such conditions have been fulfilled.

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.



--------------------------------------------------------------------------------

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

20. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

21. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of Marin County, California, or the federal courts for the United States
for the District of Northern California, and no other courts, where this Option
is made and/or to be performed.



--------------------------------------------------------------------------------

AUTODESK, INC.

2008 EMPLOYEE STOCK PLAN

STOCK OPTION AGREEMENT

(Cashless Exercise)

Autodesk Inc., a Delaware corporation (the “Company”), has granted to the
Participant named on the Notice of Grant of Stock Options (the “Notice of
Grant”) which is attached hereto an option (the “Option”) to purchase that
number of Shares set forth on the Notice of Grant at the exercise price per
Share set forth on the Notice of Grant (the “Exercise Price”), subject to all of
the terms, definitions and provisions in this Agreement and the Company’s stock
option plan stated in the Notice of Grant (as applicable, the “Plan”), which is
incorporated herein by reference. Subject to Section 14(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan shall
prevail. The terms defined in the Plan shall have the same defined meanings in
this Agreement.

1. Nature of Option. If designated in the Notice of Grant as an Incentive Stock
Option (“ISO”), this Option is intended to qualify as an ISO under Section 422
of the Code. However, if this Option is intended to be an ISO, to the extent
that it exceeds the $100,000 rule of Code Section 422(d) it shall be treated as
a Nonstatutory Stock Option (“NSO”).

2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Agreement shall vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition shall not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant shall have been
continuously an Employee from the Date of Grant until the date such vesting
occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option shall be considered as having vested as of the date
specified by the Administrator.

4. Exercise of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

This Option shall be exercisable in a manner and pursuant to such procedures as
the Administrator may determine, which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan (the “Exercise
Notice”). Such Exercise Notice shall be properly completed and delivered in such
manner as the Administrator may determine (including electronically). Payment of
the Exercise Price may only be made in such manner as described below, and if
appropriate, shall



--------------------------------------------------------------------------------

accompany the written notice. This Option shall be deemed to be exercised upon
receipt by the Company (or its designated representative) of the Exercise Notice
and completion of payment of the Exercise Price.

In connection with the payment procedure described in Section 5 below, the
Participant will be required to sell all of the Shares the Participant elects to
exercise and will not be permitted to retain any of the Exercised Shares. No
Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. This Option may not be
exercised for a fraction of a share.

5. Method of Payment. Payment of the aggregate Exercise Price shall be by
delivery of a properly executed Exercise Notice together with irrevocable
instructions to an agent of the Company to sell all of the Exercised Shares and
promptly deliver to the Company that portion of the sale proceeds required to
pay the Exercise Price (and any applicable withholding taxes).

6. Termination Period. If the Participant ceases to be an Employee, he or she
may, but only within three (3) months after the date Participant ceases to be an
Employee, exercise this Option to the extent that he or she was entitled to
exercise it as of the date of such cessation. To the extent he or she was not
entitled to exercise this Option as of the date of such cessation, or if he or
she does not exercise the Option within the time specified herein, the Option
shall terminate.

Notwithstanding the provisions above, if Participant ceases to be an Employee as
a result of his or her Disability, he or she may, but only within twelve
(12) months from the date of such cessation, exercise his or her Option to the
extent he or she was entitled to exercise it at the date of cessation. To the
extent that he or she was not entitled to exercise this Option at the date of
such cessation, or if he or she does not exercise such Option within the time
specified herein, the Option shall terminate.

In the event of the death of the Participant during the term of this Option and
while an Employee, the Option shall become fully exercisable, including as to
Shares for which it would not otherwise be exercisable, and may be exercised, at
any time within twelve (12) months following the date of death, by Participant’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance.

Notwithstanding the foregoing, in no event may this Option be exercised after
the Expiration Date as provided above and may be subject to earlier termination
as provided in Section 13(c) of the Plan.

7. Tax Obligations.

(a) Withholding Taxes. Notwithstanding any contrary provision of this Agreement,
no certificate representing the Shares shall be issued to Participant, unless
and until satisfactory arrangements (as determined by the Administrator) shall
have been made by Participant with respect to the payment of income, employment
and other taxes which the Company determines must be withheld with respect to
such Shares. To the extent determined appropriate by the Company in its
discretion, it shall have the right (but not the obligation) to satisfy any tax
withholding



--------------------------------------------------------------------------------

obligations by reducing the number of Shares otherwise deliverable to
Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time of the
Option exercise, Participant acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, Participant shall immediately notify the Company in writing of
such disposition. Participant agrees that he or she may be subject to income tax
withholding by the Company on the compensation income recognized by Participant.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant shall
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. No Guarantee of Continued Employment. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN EMPLOYEE AT
ANY TIME, WITH OR WITHOUT CAUSE.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company at Autodesk, Inc., 111
McInnis Parkway, San Rafael, CA 94903, or at such other address as the Company
may hereafter designate in writing.

11. Grant is Not Transferable. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant.



--------------------------------------------------------------------------------

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Additional Conditions to Issuance of Stock. If at any time the Company shall
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance shall not occur unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company. The Company shall
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

14. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

15. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement. The Administrator shall, in
its absolute discretion, determine when such conditions have been fulfilled.

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting



--------------------------------------------------------------------------------

this Agreement in reliance on any promises, representations, or inducements
other than those contained herein. Modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company.

20. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

21. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of Marin County, California, or the federal courts for the United States
for the District of Northern California, and no other courts, where this Option
is made and/or to be performed.



--------------------------------------------------------------------------------

LOGO [g27494autodesk.jpg]       Autodesk, Inc.    ID: 94-2819853 Notice of Grant
of Stock Options    111 MCINNIS PARKWAY    SAN RAFAEL, CA 94903    (415)
507-5000

 

 

Name

       Grant Number:    Number Address      Plan:    Plan

Address

 

      

ID:

 

  

ID Number

 

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions in the PLAN Stock Plan and the PLAN Stock Option
Agreement, as follows:

 

Date of Grant:    DATE    Exercise Price Per Share:    PRICE    Total Number of
Shares Granted:    NUMBER    Total Exercise Price:    TOTAL PRICE    Type of
Option:    TYPE    Expiration Date of Option:    EXPIRE   

Vesting Schedule: This Option is scheduled to become exercisable (vest) as to
the number of shares and on the dates shown below. On any scheduled vesting
date, vesting actually will occur only if you remain an Employee (as defined in
the PLAN Stock Plan) through the scheduled vesting date.

 

  Shares    Vest Date         SHARES    DATE         0            0            0
        

The latest date this Option will expire is the Expiration Date shown above.
However, if you cease to be an Employee before the Expiration Date, this Option
may expire before the Expiration Date. If you cease to be an Employee for any
reason, this Option will expire in accordance with Section 6 of the PLAN Stock
Option Agreement, but in no event later than the Expiration Date. Until this
Option expires, you may exercise any vested but unexercised shares. Capitalized
terms that are not defined in this Notice of Grant have the same meaning as in
the PLAN Stock Plan or the PLAN Stock Option Agreement.

You and the Company agree that the options granted by this Notice of Grant are
governed by the terms and conditions of the PLAN Stock Plan as amended and the
PLAN Stock Option Agreement, all of which are made



--------------------------------------------------------------------------------

a part of this document and may be accessed by you in your E*Trade account. You
acknowledge receipt of a copy of the PLAN Stock Option Agreement and a copy of
the PLAN Stock Plan. You represent that you have carefully read and understand
this Notice of Grant, the PLAN Stock Plan, the PLAN Stock Option Agreement and
the prospectus describing the Plan and have had an opportunity to obtain the
advice of counsel prior to accepting this Option. You accept this Option subject
to all of the terms and provisions contained in each document. By accepting
below, you agree to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the PLAN Stock
Plan.

In addition, by accepting this award, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.” Please be sure to retain a copy of your
electronically signed Agreement; you may obtain a paper copy at any time and at
the Company’s expense by requesting one from the Company’s Stock Administration
Department, at Autodesk, Inc., 111 McInnis Parkway, San Rafael, CA 94903, or at
such other address as the Company may hereafter designate in writing. If you
prefer not to electronically sign this Agreement, you may accept this Agreement
by signing a paper copy of the Agreement and delivering it to the Company’s
Stock Administration Department.

 

Autodesk, Inc.  

Signature